Citation Nr: 0311887	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Evaluation of service-connected right knee disability, 
rated as 0 percent disabling from July 1, 1997.

2.  Evaluation of service-connected left knee disability, 
rated as 0 percent disabling from July 1, 1997.

3.  Evaluation of service-connected right foot disability, 
rated as 0 percent disabling from July 1, 1997.

4.  Evaluation of service-connected left foot disability, 
rated as 0 percent disabling from July 1, 1997.

5.  Evaluation of service-connected low back disability, 
rated as 0 percent disabling from July 1, 1997.

6.  Entitlement to service connection for a bilateral elbow 
disability.  

7.  Entitlement to service connection for a cervical spine 
disability.

8.  Entitlement to service connection for a heart condition.

9.  Entitlement to service connection for left sided 
paralysis as a residual of a stroke.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active military service, 
with the last period of service from February 1984 to June 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 RO rating decision that, 
among other things, denied entitlement to service connection 
for a bilateral elbow disability, a cervical spine 
disability, a heart condition, and left sided paralysis as a 
residual of a stroke.  Entitlement to service connection was 
granted for left and right knee disabilities, which were 
rated as 0 percent disabling from July 1, 1997.  Service 
connection was also granted for left and right foot 
disabilities, which were rated as 0 percent disabling from 
July 1, 1997.  Entitlement to service connection was also 
granted for a low back disability, which was rated as 0 
percent disabling from July 1, 1997.  

Because the veteran filed a notice of disagreement with the 
rating decision that originally granted service connection 
for his right and left knee, right and left foot, and low 
back disabilities, the Board must now consider entitlement to 
higher ratings from the effective date of service 
connection-in this case, July 1, 1997.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Thus, these claims are for higher 
original awards, not for "increased" ratings.  Id.  

The Board notes that in the April 2003 informal hearing 
presentation, the veteran's representative raised the issue 
of consideration of the veteran's right and left knee 
arthritis under 38 C.F.R. § 4.26 (bilateral factor).  Such a 
question has not yet been addressed by the RO and is 
consequently referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's service-connected right and left knee 
disabilities are manifested by x-ray evidence of early 
arthritic changes and subjective complaints of pain and 
stiffness; the veteran does not experience recurrent 
subluxation or lateral instability.

2.  The veteran's service-connected right and left foot 
disabilities are manifested by hallux valgus of the great toe 
bilaterally with bunion formation; the veteran does not 
experience severe hallux valgus nor has he undergone 
resection of the metatarsal heads.  

3.  The veteran's service-connected low back disability is 
manifested by subjective complaints of pain; the veteran does 
not experience characteristic pain on motion or limited 
motion.  

4.  The veteran does not have a currently diagnosed bilateral 
elbow disability, cervical spine disability, heart condition, 
or left sided paralysis as a residual of a stroke.  




CONCLUSIONS OF LAW

1.  The criteria for initial compensable disability ratings 
for right and left knee disabilities under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, have not been met; the criteria for 
separate 10 percent ratings for right and left knee arthritis 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a (Diagnostic Codes 5257, 5003), 3.655 (2002). 

2.  The criteria for initial compensable disability ratings 
for right and left foot disabilities have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a (Diagnostic 
Code 5280), 3.655 (2002).
 
3.  The criteria for an initial compensable disability rating 
for a low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a (Diagnostic Code 5295), 
3.655 (2002). 

4.  The veteran does not have a bilateral elbow disability, a 
cervical spine disability, a heart condition, or left sided 
paralysis as a residual of a stroke, that is the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In the veteran's case, service medical records include 
treatment records dated in November 1977 which show that the 
veteran had swelling and tenderness over the proximal 3rd 
through 5th right metatarsals.   His sensory functions were 
intact.  He had a decreased range of motion by pain.  X-rays 
of the right foot showed no fracture.  In a November 1977 
examination report, the veteran's musculoskeletal system, 
chest, heart, upper extremities, feet, spine, and neurologic 
system were normal.  Perihilar calcifications were noted on a 
chest x-ray, but no active disease was seen.  

Service medical records indicate that in February 1980, the 
veteran complained of upper and lower back pain.  He was 
tender and had muscle spasms from the mid-thoracic area to 
the lumbosacral area.  His range of motion was within normal 
limits.  He was diagnosed with strain and muscle spasms of 
the lumbar spine.  In February 1981, he complained of pain in 
the right trapezius.  His pain was decreased, and he had full 
range of motion of the neck.    

Service medical records dated in October 1981 show that the 
veteran reported that he had been hit in the head.  Upon 
examination, cranial nerves II through XII were intact, as 
were the veteran's motor and sensory systems.  He had full 
range of motion of the neck.  

Service medical records indicate that in March 1982, the 
veteran complained of severe chest pains, and was diagnosed 
with costochondritis.   In May 1982, the veteran complained 
of a swollen left knee.  In June 1982, the veteran complained 
of a decrease in strength of the left leg.  He was able to 
jog, but had pain when running.  Upon examination, range of 
motion of the left knee was normal.  He was diagnosed with 
myositis ossificans of the left thigh and probable fibrous 
scar tissue of the left rectus femoris.  

Service medical records report that in September 1987, the 
veteran gave a history of a head injury, chest pains, 
recurrent back pain, and foot trouble.  An examiner reported 
that the veteran had had no chest problems for 8 months.  
Upon examination, the veteran was diagnosed with a bilateral 
bunion deformity.  Valsalva's ligaments were intact 
bilaterally.  An electrocardiogram was performed, and a chest 
x-ray showed no significant abnormalities.  The veteran's 
neck, lungs, chest, heart, upper extremities, lower 
extremity, spine, and neurologic system were normal.  

Service medical records include a January 1988 entry in which 
the veteran reported that he had been recently hit in the 
head.  Upon examination, the veteran was neurologically 
intact.  In October 1988, the veteran complained of pain in 
his right elbow and pain in his 4th right toe.   Upon 
examination, the veteran was diagnosed with a contusion of 
the right elbow.  

Service medical records indicate that in October 1989, the 
veteran had complained of a sharp pain in his low back which 
was aggravated with movement.  Upon examination, the veteran 
had mild tenderness at the paraspinal muscles.  He had no 
numbness or tingling.  Motor strength was 4/4, deep tendon 
reflexes were within normal limits, gait was within normal 
limits, and the veteran had no costovertebral angle 
tenderness.  Sensory functions were intact.  He had a 
decreased range of motion secondary to pain and positive left 
straight leg raises.  The veteran was diagnosed with a 
paraspinal muscle sprain.  He was also diagnosed with 
sciatica.  

Service medical records include a September 1990 treatment 
note which indicates that the veteran complained of mid-
sternal chest pain.  An electrocardiogram showed normal sinus 
rhythm with marked sinus arrhythmia but was otherwise normal.  
Upon examination, the veteran had some cervical stiffness, 
and was slightly tender in his chest.  He was diagnosed with 
myalgia, costochondritis, and pleurodynia during this time.  

Service medical records indicate that in September 1991, the 
veteran complained of pain and decreased range of motion in 
the lumbar spine.  He denied parathesia, difficulty with 
bowel movements or urination.  He gave a history of prior 
paravertebral spasms.  Upon examination, there was no spasm, 
warmth, or edema.  The veteran was tender to palpation in the 
paravertebral region.  He had a decreased range of motion 
secondary to pain.  Deep tendon reflexes were normal.  
Straight leg raises were negative at 40 degrees without 
radiculopathy.  He was diagnosed with musculoligamentous back 
pain.

Service medical records include a November 1991 
electrocardiogram which was normal.  The veteran was 
diagnosed with atypical chest pains syndrome.  There was no 
evidence of atherosclerotic coronary artery disease.  An 
April 1992 examination of the veteran's cervical spine was 
normal.  

Service medical records indicate that in April 1993, the 
veteran complained of minor neck, low back, and left foot 
pain.  He had no limitation of physical activity.  Upon 
examination of the neck, the veteran had full range of 
motion.  He had no swelling or erythema.  Cranial nerves II 
through XII were intact.  He had 5/5 strength, reflexes were 
normal, and sensory functions were intact to light touch.  
Straight leg raises were to 90 degrees bilaterally with no 
pain.  The veteran was not tender along the back.  There was 
no tenderness, erythema, swelling, or ecchymosis of the left 
foot.  His physical examination was within normal limits.  
The veteran was diagnosed with minor pains status-post a 
motor vehicle accident.  

Service medical records include a May 1993 electrocardiogram 
that showed sinus bradycardia but was otherwise normal.  In a 
June 1993 medical history report, the veteran gave a history 
of swollen or painful joints, chest pains, back pain, foot 
trouble, and paralysis.  An examiner noted that the pain in 
the veteran's chest could have been indigestion.   He 
reported that he had had neck and low back pain that was 
exacerbated with activity.  He denied radiation to lower and 
upper extremities.  He had no urinary or bowel problems.  He 
was tender to palpation on the neck and bilateral trapezius 
muscles.  Range of motion of the neck was decreased due to 
discomfort.  The veteran complained of tightness with side 
bends bilaterally.  There was no evidence of radicular 
component. The veteran had good flexion of the low back, and 
his sensory functions were intact.  His motor functions were 
5/5, and straight leg raises were negative with tight 
hamstrings.  Cervical spine x-rays were within normal limits.  
The veteran was diagnosed with muscular cervical and low back 
pain secondary to a March 1993 motor vehicle accident, and 
with a probable re-strain of the cervical spine and low back 
pain because he did not stretch properly before activity.  An 
additional examination showed that his chest, heart, upper 
extremities, feet, lower extremities, and neurologic system 
were normal.  

Service medical records indicate that in August 1993, the 
veteran complained of bilateral bunions and calluses on his 
feet, and of foot pain when walking.  Upon examination, there 
was no crepitation.  Range of motion of the first metatarsal 
was to about 20 degrees of passive flexion on right, and to 
30 degrees of passive flexion on the left.  He was diagnosed 
with hallux abducto valgus.  In September 1993, the veteran 
reported that he had an increase of stiffness and soreness in 
the back and neck with rigorous activity.  Upon examination, 
the veteran had numbness at the toes of the bilateral feet.  
He had no bowel or bladder symptoms.  He had normal active 
range of motion in all extremities of the cervical spine and 
lumbar spine.  He had tightness with forward bending in the 
bilateral hamstrings.  Sensory functions were negative.  Deep 
tendon reflexes were normal and symmetrical.  The examiner 
noted that the physical examination was basically 
unremarkable, and that the veteran needed to stretch before 
and after physical activities.  

Service medical records include an October 1993 dental health 
questionnaire which shows that the veteran reported he had 
had a minor, temporary paralysis of the left side five years 
earlier.  The veteran also reported that he had had chest 
pains and heart problems.  In November 1993 an examiner 
determined that the veteran did not have heart disease or 
arrhythmias based on an interview with the veteran and a 
medical record review.  In December 1993, the veteran 
complained of sharp chest pains in the right anterior chest 
wall.  An electrocardiogram was normal. The veteran was 
diagnosed with costochondritis.  

Service medical records indicate that in September 1994, the 
veteran complained of neck, back, and bilateral knee pain.  
Upon examination, the neck had full range of motion with an 
increase in pain in the neck and chest with left rotation.  
Cervical spine x-rays revealed no evidence of fracture or 
subluxation.  The vertebral bodies were of normal height with 
no evidence of disc space narrowing.  There was no evidence 
of inflammatory or neoplastic change.  The intervertebral 
foramina were free of significant bony encroachment.  No 
cervical ribs were present.  Chest x-rays were normal.  The 
veteran was diagnosed with degenerative joint disease 
secondary to old injuries, and with chronic neck and chest 
pain.  Degenerative disc disease and peptic ulcer disease 
needed to be ruled out. 

Service medical records indicate that in October and November 
1994, the veteran complained of chronic upper and lower back 
and chest pain.  The veteran was diagnosed with right upper 
gastrointestinal pain of an undetermined etiology, and with 
chronic joint problems that were probably degenerative joint 
disease secondary to old injuries.  In January 1995, the 
veteran complained of pain radiating from the lumbar muscles 
to the right shoulder blades.  He had no bowel or bladder 
dysfunction.  He had mild tenderness on the right lumbosacral 
area.  The veteran could bend to the floor with pain, extend 
to 30 degrees, rotate to 30 degrees, bilaterally, and side 
bend to 20 degrees, bilaterally.  He had an increase of pain 
with twisting to the right and with extreme extension.  
Straight leg raises were negative.  Deep tendon reflexes in 
the knee were brisker than average, bilaterally.  Deep tendon 
reflexes in the ankle were normal.  His back appeared to be 
within normal limits.  Radiographic reports showed bilateral 
spondylolysis at L4 with a Grade I listhesis at L4-5.  The 
veteran was diagnosed with back muscle strain, and with 
spondylolysis with spondylolisthesis of the lumbosacral spine 
with no real radicular symptoms.  

Service medical records include an April 1995 examination of 
the low back which shows that the veteran had good range of 
motion with pain on left rotation and lateral bending.  
Straight leg raises and deep tendon reflexes were negative, 
bilaterally.  The veteran was diagnosed with 
spondylolisthesis and spondylosis.  

A hospital report dated in August 1995 indicates that a 
coronary angiography showed non-obstructive disease.  A 
cardiac catheterization showed no evidence of obstructive 
coronary artery disease.  Chest x-rays indicate that the 
cardiac silhouette and pulmonary vascularity were within 
normal limits.  The veteran had no acute disease.  He was 
neurologically intact.  An examiner noted that a persantine 
thallium test that showed multiple areas of reversible 
ischemia was actually a false positive study as there was no 
evidence of obstructive coronary artery disease.  The veteran 
was diagnosed with atypical chest pain without evidence of 
cardiac etiology.  No further cardiac evaluation was 
indicted, and the veteran could return to normal active duty 
activities.    

Service medical records dated from March to June 1996 
indicate that the veteran was tender from L3 to S1.  He 
reported no numbness or tingling of the legs.  The veteran 
could extend with pain.  Reflexes appeared to be normal.  X-
rays showed degenerative spondylolisthesis at L4-L5 with a 
Scotty dog deformity.  MRIs of the spine showed that the 
veteran had spondylolisthesis with no disc herniation.  
Desiccation of the disc at L4-5 with Grade I 
spondylolisthesis and L4 spondylolysis was also shown.  The 
veteran was diagnosed with Grade I L4-L5 low back pain.  

Service medical records dated in July 1996 indicate the 
veteran described persistent low back pain with activity 
related exacerbation.  He was unable to perform strenuous 
activities, and had lower extremity pain with backward 
bending.  Upon examination, the veteran had localized pain at 
the thoracolumbar junction with thoracic spine regions.  A 
neurologic examination showed that the lower extremities were 
neurologically intact.  Reflexes were brisker than usual and 
symmetric.  Toes were down.  Straight leg raises were 
negative.  X-rays of the lumbosacral spine showed L4 Grade II 
spondylolysis.  The examiner noted that MRI of the 
lumbosacral spine showed degenerative disc disease at L4-5.  
The veteran was diagnosed with Grade II lytic 
spondylolisthesis and with thoracolumbar pain of an unclear 
etiology.  

Service medical records include an August 1996 consultation 
of the low back.  Upon examination, the veteran's range of 
motion of the low back was within normal limits, but guarded.  
Side bend to the left demonstrated a straightening of the 
curve at L4-5.  The veteran had difficulty with extension.  
Muscle stretch reflexes were equal, and the veteran's 
strength was within normal limits.  He had generalized 
vertebral tenderness from C7 to L4 with no buttock 
tenderness.  Sensation was decreased to light touch to the 
left thigh.  No other sensory changes were noted.  The 
veteran was diagnosed with spondylolisthesis.   

Service medical records indicate that in February 1997, the 
veteran complained of a pins and needle sensation on top of 
his feet, numbness in the toes, and elbow problems.  Upon 
examination, the elbows were within normal limits 
bilaterally.  The veteran was diagnosed with flat feet and 
with degenerative joint disease of the elbows, mild, by 
history.  

Service medical records include a March 1997 consultation in 
which the veteran complained of paresthesis of the bilateral 
dorsal and plantar aspects of the 1st through 5th toes with 
palpation.  Upon examination, the veteran had decreased range 
of motion of the ankles.  He had bilateral hallux 
valgus/bunion deformity of the first metatarsal joint.  He 
had pain on palpation of the bilateral anterior extensor 
digitorum longus.  An ischemic condition needed to be ruled 
out.  He was diagnosed with bilateral hallux valgus, bunion 
deformities, and right ankle extensor digitorum longus 
tendonitis.  

Service medical records include March 1997 and undated 
electrocardiograms which were normal.  In a March 1997 
medical history report, the examiner noted that the veteran 
gave a history of left sided neurologic disorder which was 
now normal.  The examiner also indicated that the veteran 
gave a history of multiple joint pains, head trauma, atypical 
chest pains, and foot pain, which were not considered 
disqualifying.  Upon examination, the veteran had decreased 
range of motion in the lumbar spine.  His deep tendon 
reflexes were normal and his sensory functions were intact.  
His bilateral feet had a decreased range of motion secondary 
to discomfort, with the right greater than the left.  His 
neck, chest, heart, upper extremities, and neurologic system 
were normal. 

After his separation from service, the veteran was afforded 
several VA examinations in December 1997.  At a VA dental 
examination, the veteran gave a history of a very mild stroke 
in 1989.  

At a December 1997 VA feet examination, the veteran did not 
report any pain, weakness, stiffness, swelling, heat, 
redness, fatigability, or lack of endurance.  When asked 
about periods of flare-up of joint disease, the veteran 
reported that he had continuous bunions.  The veteran did not 
need an assisted device, had not had surgery, and did not use 
corrective shoes, shoe inserts, or braces.  The examiner 
found that the veteran had no functional impairment of the 
feet, and noted that the veteran's foot disabilities did not 
interfere with his daily living. Other than bilateral 
bunions, no other abnormalities were noted.  The examiner 
indicated that the veteran's range of motion of the feet was 
not additionally limited by pain, fatigue, weakness, or a 
lack of endurance following repetitive use or during flare-
ups.  There was no objective evidence of painful motion, 
edema, instability, weakness, or tenderness.  The veteran's 
gait was normal, and he had no functional limitations on 
standing or walking.  There were no callosities or breakdown.  
He had no hammertoes, and he did not appear to have flatfoot.  
Angulation and dorsiflexion at the first metatarsal 
phalangeal joint were negative.  X-rays of the feet showed a 
hallux valgus deformity of the great toe bilaterally, and 
bunion formation.  There was no evidence of acute process.  
The veteran was diagnosed with hallux valgus of the right 
first toe, and with bunions of moderate size with no other 
abnormalities.  

At a December 1997 VA general medical examination, the 
examiner noted that the diagnosis of the veteran's chest 
pains was uncertain, but could have been musculoskeletal in 
nature.  The veteran reported that he had had a pins and 
needle sensation and bunions in the feet, and had pain on 
running.  The veteran reported pain in the elbows of 
insidious onset, which had been treated with pain medication.  
Upon examination, the veteran had no abnormalities of posture 
or gait.  The veteran's chest was clear.  He was not 
receiving treatment for any cardiovascular complaints.  A 
neurologic examination showed no sensory deficit or tremors.  
All reflexes were normal.  The veteran was diagnosed with 
mechanical low back pain syndrome and with muscle spasms 
without radiculopathy.  He had no spinal cord compression 
syndrome.  He had patella femoral syndrome and early 
arthritic changes in the knees and his range of motion of the 
knees was normal.  An angiogram and an electrocardiogram were 
normal.  The veteran was diagnosed with a hallux valgus 
deformity and with bunions of the feet.  The veteran's elbows 
were normal.

At a December 1997 VA heart examination, no dyspnea, angina, 
or cardiac symptoms were noted.  The veteran did not take any 
medication for his heart.  He had an apical beat in the 
midclavicular line.  He had no hypertension, arrhythmias, 
murmurs, thrills, evidence of congestive heart failure, 
arteriosclerotic heart disease, angina, or chest pains.  X-
rays of the chest showed a normal sized heart.  The examiner 
noted no acute disease process.  An electrocardiogram showed 
a normal sinus rhythm.  The examiner noted that the veteran 
had had a thorough cardiovascular investigation which was 
entirely normal.  The examiner opined that the veteran had no 
limitations on his daily activities.  The veteran was 
diagnosed with a previous history of chest pain.  

At a December 1997 VA joints examination of the knees and 
elbows, the veteran had no pain or weakness of the elbows or 
knees.  He complained of occasional stiffness and pain in the 
joints in damp weather.  He had no locking or fatigability, 
and did not take any medication or receive any treatment for 
his joints.  He had no periods of flare-ups of joint disease.  
The veteran had no prostheses, crutches, or braces.  He had 
had no surgery.  He had no dislocation or recurrent 
subluxation of the joints.  The veteran had no inflammatory 
arthritis of the joints.  Upon examination, the knee and 
elbow joints were normal.  The veteran had no pain on motion 
of either the knees or the elbows.  No tenderness, redness, 
heat, or abnormal movement was detected.  The veteran had no 
ankylosis.   The range of motion of knees were normal.  The 
ligaments of the knees were intact.  X-rays of both elbows 
showed no abnormalities of the soft tissues, bones, or joint 
spaces.  X-rays of the knees showed very minimal narrowing of 
the joint spaces involving the medial compartment of both 
knees which could represent very minor, early arthritic 
changes although the examiner noted that these findings were 
subtle.  No other abnormalities were noted.  The veteran was 
diagnosed with patellar femoral syndrome and mild 
chondromalacia of the knees.  The range of motion of the 
elbows was normal, and no abnormalities were found.

At a December 1997 VA examination of the peripheral nerves 
and of the cervical, thoracic, and lumbar spine, the veteran 
complained of occasional pain, stiffness, and fatigability in 
the back.  The examiner noted that the fact that the veteran 
did not take any medication was a reflection upon the lack of 
severity of his symptoms.  The veteran did not have any 
flare-ups.  The precipitating factor was fatigue and rest 
alleviated the pain.  He did not use crutches, walkers, 
braces, or canes, nor had he had any surgeries.  His back did 
not seem to interfere with his daily living.  Upon 
examination, the range of motion of the spine was entirely 
normal.  The veteran had no pain on motion.  There was no 
fatigue, weakness, lack of endurance, muscle spasms, 
weakness, tenderness, kyphosis, or scoliosis.  The back was 
muscular.  A neurologic examination showed no convulsion or 
seizures.  Reflexes were within normal limits.  Babinski's 
sign was neutral.  X-rays of the lumbosacral spine showed 
partial sacralization of the fifth lumbar vertebra.  The 
height of the vertebral bodies, joint spaces, and pedicles 
showed no abnormalities.  The examiner noted that the study 
was essentially normal.  The veteran was diagnosed with low 
back pain syndrome without radiculopathy.  He had no spinal 
cord compression or bowel symptoms.  
  
 Entitlement to Higher Initial Disability Ratings

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings, which is in turn 
based on the average impairment of earning capacity caused by 
a given disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. 4.3 (2002).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from initial awards from service 
connection, consideration will be given to whether higher 
initial disability evaluations are warranted for any period 
of time since the awards of service connection.  

Additionally, the Board notes that the veteran failed to 
report to VA feet, joint, and spine examinations that were 
scheduled in April 1999 to determine the severity of his 
service-connected disabilities.  The veteran did not give a 
reason for his failure to report.  Consequently, because the 
appeal of these issues arises from the grant of original 
claims of entitlement to service connection, the Board must 
now proceed to adjudication of the claims based upon the 
available evidence of record.  38 C.F.R. § 3.655(b).

Right and Left Knee Disabilities  

For the reasons set forth below, the Board finds that higher 
initial disability ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 are not warranted; however, separate 
ratings for arthritis of the left and right knees are 
warranted.  

The veteran's right and left knee disabilities are currently 
rated as 0 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Diagnostic Code 5257 addresses 
impairment of the knee involving recurrent subluxation or 
lateral instability. Evidence of slight recurrent subluxation 
or lateral instability warrants a 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  
Moderate recurrent subluxation or lateral instability will 
result in the assignment of a 20 percent disability rating.  
Id.  Evidence of severe recurrent subluxation or lateral 
instability warrants the assignment of a 30 percent 
disability evaluation. Id.

In the veteran's case, compensable disability ratings are not 
warranted for either knee under Diagnostic Code 5257.  In 
this regard, the Board points out that in December 1997, the 
VA examiner specifically noted that no subluxation or 
dislocation was found.  As there is no indication that the 
veteran experiences even "slight" recurrent subluxation or 
lateral instability, a compensable rating is not warranted 
under this diagnostic code.  Nevertheless, it should be 
pointed out that, if the veteran has separate and distinct 
manifestations attributable to limitation of motion of the 
legs, then he could receive separate disability ratings.        

For knee disabilities, limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261.  Diagnostic 
Code 5260 provides that where flexion of the leg is limited 
to 60 degrees, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.71a (Diagnostic Code 5260) (2002).  Limitation 
of flexion to 45 degrees warrants a 10 percent rating; to 30 
degrees, a 20 percent rating; and to 15 degrees, a 30 percent 
rating.  Id.  Diagnostic Code 5261 provides that where 
extension of the leg is limited to 5 degrees, a 
noncompensable evaluation is assigned.  38 C.F.R. 4.71a 
(Diagnostic Code 5261) (2002).  Limitation of extension to 10 
degrees warrants a 10 percent rating; to 15 degrees, a 20 
percent rating; to 20 degrees, a 30 percent rating; to 30 
degrees, a 40 percent rating; and to 45 degrees, a 50 percent 
rating.  Id.  Full range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  Functional loss 
due to such difficulties should be equated with additional 
loss in range of motion for each knee.  See DeLuca v. West, 8 
Vet. App. 202 (1995).   38 C.F.R. §§ 4.40, 4.45.  The Court 
has indicated that these determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  DeLuca, supra.

In the veteran's case, a separate rating is not warranted 
under Diagnostic Codes 5260 or 5261 for limitation of motion 
of either knee.  Both military and VA examiners have 
indicated that the veteran's range of motion of the knees was 
normal.  Furthermore, the veteran had no locking, 
fatigability, or pain on motion of the knees.  As such, a 
compensable rating is not warranted under Diagnostic Codes 
5260 or 5261 for either knee, nor is a compensable rating 
warranted for either knee based on an additional loss in 
range of motion due to weakened movement, excess 
fatigability, incoordination, or functional loss.  See 
DeLuca, supra.

The Board also considered whether the veteran would be 
entitled to a compensable disability rating for either knee 
under another Diagnostic Code.  In this regard, the Board 
points out that there is no evidence of ankylosis of either 
knee.  As such, a compensable rating under Diagnostic Code 
5256 is not warranted.  38 C.F.R. § 4.71a (Diagnostic Code 
5256) (2002).  Furthermore, although the veteran has 
complained of pain and swelling in his knees, there is no 
indication that he experiences semilunar cartilage, 
dislocated, with frequent episodes of "locking," and 
effusion into the joint of either knee.  As such, a 
compensable rating is not warranted under Diagnostic Code 
5258.  38 C.F.R. § 4.71a (Diagnostic Code 5258) (2002).  

There also is no indication that the veteran's service-
connected right and left knee disabilities require removal of 
the cartilage, or involve malunion or nonunion of the tibias 
and fibulas, or genu recurvatum.  Therefore, the Board finds 
Diagnostic Codes 5259, 5262, and 5263 inapt for rating the 
veteran's right and left knee disabilities.  38 C.F.R. § 
4.71a (Diagnostic Codes 5259, 5262, 5263) (2002).

Nevertheless, the Board notes that the record indicates that 
the veteran has early arthritic changes in his knees.  
Diagnostic Code 5010, which is used to rate arthritis due to 
trauma provides that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5010) (2002).  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a (Diagnostic Code 5003) (2002).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 20 percent rating is warranted with 
x-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  A 10 percent rating is warranted for x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  Id.  

With any form of arthritis, painful motion is an important 
factor of disability. Where the medical evidence shows that 
the veteran has arthritis of a joint and where the diagnostic 
code applicable to his disability is not based upon 
limitation of motion, a separate rating for arthritis under 
Diagnostic Code 5003 may be assigned only if there is 
"additional disability" due to limitation of motion. 
VAOPGCPREC 23-97.  However, it is the intention of the rating 
schedule to recognize actually painful, unstable, or mal-
aligned joints due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 
4.59.  As such, even if the veteran technically has full 
range of motion, but the motion is painful, a minimum 
compensable rating for arthritis under Diagnostic Code 5003 
and 38 C.F.R. § 4.59 would be available. VAOPGCPREC 9-98; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In the veteran's case, the Board finds that separate 10 
percent ratings for arthritis of each knee is warranted.  
Although the veteran has had normal range of motion in both 
knees, the Board notes that x-rays taken in December 1997 
showed minimal narrowing of the joint spaces of both knees 
which the examiner found could represent very early arthritic 
changes in both knees.  Furthermore, although pain upon 
motion of either knee was not found at the December 1997 VA 
examination, the Board notes that the veteran has claimed 
that he has had pain upon motion in both knees, particularly 
in damp weather or when running.  As such, granting the 
veteran the benefit of the doubt, the Board finds that 
separate 10 percent ratings for arthritis of right and left 
knees is warranted.  As to whether a rating in excess of 10 
percent is warranted for arthritis of each knee, the Board 
again points out that the evidence does not confirm objective 
limitation of motion of either knee.  Furthermore, there is 
no indication that the veteran has occasional incapacitating 
episodes.  In this regard, the Board points out that the 
veteran reported that he had only occasional pain in his 
knees; neither the veteran nor the examiner indicated that 
the veteran's knee pain was "incapacitating."  As such, 10 
percent ratings are warranted for right and left knee 
arthritis, and no more.  38 C.F.R. § 4.59, 4.71a (Diagnostic 
Code 5003).   

Therefore, the Board finds that the veteran's left and right 
knee disabilities warrant noncompensable ratings under 
Diagnostic Code 5257.  However, separate 10 percent ratings 
are warranted for arthritis of the right and left knees under 
Diagnostic Code 5003.  This is so throughout the pendency of 
the appeal.  See Fenderson, supra. 

Right and Left Foot Disabilities

For the reasons set forth below, the Board finds that higher 
initial disability ratings for right and left foot 
disabilities are not warranted.

The veteran's right and left foot disabilities are rated as 0 
percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 
5280 (2002), which provides for a 10 percent rating for 
severe hallux valgus, unilateral, if equivalent to an 
amputation of the great toe.  A 10 percent rating is 
warranted for unilateral hallux valgus which is operated with 
a resection of the metatarsal head.  Id.   

With regards to the veteran's right and left foot 
disabilities, the Board finds that a compensable disability 
rating is not warranted for either foot under Diagnostic Code 
5280, as there is no indication that the veteran's hallux 
valgus is equivalent to the amputation of the great toe, nor 
is there any indication that the veteran's bilateral hallux 
valgus was operated with a resection of the metatarsal head.  
In fact, at the December 1997 VA feet examination, the 
examiner specifically noted that the veteran had no 
functional impairment of the feet and that the veteran's foot 
disabilities did not interfere with his daily living.  As 
such, compensable ratings are not warranted under Diagnostic 
Code 5280.  38 C.F.R. § 4.71a (Diagnostic Code 5280).  

The Board has also considered whether the veteran would be 
entitled to a compensable rating for either foot under 
another Diagnostic Code.  With respect to Diagnostic Code 
5276 (flatfoot, acquired), the Board notes that although the 
veteran was diagnosed with flatfoot during service, the 
December 1997 VA examiner did not diagnose the veteran with 
flatfoot.  Regardless, the Board points out that a 
compensable rating is warranted for unilateral or bilateral 
flatfoot when it is moderate with the weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  In the 
veteran's case, the veteran's flatfoot was never described as 
being "moderate" in severity.  Furthermore, there is no 
indication that the veteran currently has functional 
impairment of the feet, or that his feet interfere with his 
daily activities.  As such, a compensable rating under 
Diagnostic Code 5276 for either foot is not warranted.  
38 C.F.R. § 4.71a (Diagnostic Code 5276) (2002).  

With respect to Diagnostic Code 5277 (weak foot, bilateral), 
Diagnostic Code 5278 (claw foot (pes cavus), acquired), 
Diagnostic Code 5279 (metatarsalgia, anterior (Morton's 
disease), Diagnostic Code 5281 (hallux rigidus, unilateral, 
severe), Diagnostic Code 5282 (hammer toe), and Diagnostic 
Code 5283 (malunion of or nonunion of tarsal or metatarsal 
bones), the Board notes that the veteran does not currently 
experience weak foot, claw foot, severe hallux rigidus, 
hammer toes, or malunion or nonunion of the tarsal or 
metatarsal bones.  Although swelling and tenderness was once 
noted over the right metatarsals, the veteran has not been 
diagnosed with metatarsalgia.  As such, a compensable 
disability rating under any of these diagnostic codes for 
either foot is not warranted.  38 C.F.R. § 4.71a (Diagnostic 
Codes 5277, 5278, 5279, 5281, 5282, and 5283) (2002).  

The Board finds that a compensable rating is also not 
warranted for either foot under Diagnostic Code 5284, which 
provides a 10 percent evaluation for moderate foot injury.  
38 C.F.R. § 4.71a (Diagnostic Code 5284) (2002).  A 20 
percent evaluation is assignable for moderately severe foot 
injuries, and a 30 percent evaluation is assignable for 
severe foot injuries.  Id.  A 40 percent evaluation for foot 
injuries may be assigned if there is loss of use of the foot.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284, note (2002).  
The Board notes that the term "moderately severe" as used in 
Diagnostic Code 5284 is not defined by regulation.  

As indicated above, the Court has held that, when evaluating 
joints on the basis of limited motion, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, incoordination, or other 
functional loss, and whether pain limits functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  DeLuca, supra.  In cases where foot 
disability is rated in accordance with Diagnostic Code 5284, 
consideration of §§ 4.40, 4.45 per DeLuca depends on the 
nature of the foot injury, and whether it involves limitation 
of motion.  VAOPGCPREC 9-98 (Aug. 14, 1998).

In this regard, the Board points out that at the most recent 
examination of the veteran's feet, in December 1997, the VA 
examiner found that the veteran had no functional impairment 
of the feet, and that his left and right foot disabilities 
did not interfere with his activities of daily living.  The 
veteran did not have pain on motion, and the range of motion 
or function was not additionally limited by pain, fatigue, 
weakness, or a lack of endurance following repetitive use or 
during flare-ups.  Other than bunions and hallux valgus, no 
other abnormalities were found.  Furthermore, his right and 
left foot disabilities were not described as being 
"moderate."  With such a lack of pathology or impairment, a 
compensable rating under Diagnostic Code 5284 is not 
warranted for either foot since the level of impairment could 
not reasonably be classified as moderate in nature.  
38 C.F.R. § 4.71a (Diagnostic Coed 5284).  

As such, the Board finds that the veteran's right and left 
foot disabilities warrant noncompensable ratings under 
Diagnostic Code 5280.  This is so throughout the pendency of 
the appeal.  See Fenderson, supra.  

Low Back Disability 

For the reasons set forth below, the Board finds that a 
higher initial disability rating for a low back disability is 
not warranted.

The veteran's lumbar spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which sets 
forth the criteria for rating lumbosacral strain. The maximum 
(40 percent) rating is for application when the symptoms are 
severe, with a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (Diagnostic Code 5295).  A 20 percent 
rating is for application when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Id.  A 10 percent rating 
is for assignment when there is characteristic pain on 
motion.  Id.  A noncompensable rating is warranted for slight 
subjective symptoms only.  Id.

In applying Diagnostic Code 5295 to this case, the Board 
finds that the assignment of a compensable rating is not 
warranted.  In the veteran's case, although pain and 
tightness upon motion were noted in September 1993 and in 
January 1995, at the most recent examination, in December 
1997, the range of motion of the spine was entirely normal, 
and the veteran had no pain, fatigue, weakness, lack of 
endurance, muscle spasms or tenderness.  Therefore, the Board 
finds that the veteran did not exhibit pain on motion that is 
characteristic; that is, the medical evidence of record does 
not suggest that any pain on motion is typical or even 
present.  Furthermore, the medical evidence of record does 
not indicate that the veteran has severe lumbosacral strain.  
The veteran does not consistently have muscle spasms on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position.  There is no indication 
that the veteran has a listing of the whole spine to the 
opposite side.  Furthermore, a positive Goldthwaite's sign 
was not noted.  

Moreover, although some limitation of motion was noted in the 
past during service, the most current evidence of record does 
not suggest that the veteran's symptomatology consistently 
includes marked limitation of forward bending in a standing 
position.  Although the veteran has osteo-arthritic changes, 
the evidence of record does not suggest that his 
symptomatology includes a consistent loss of lateral motion.  
Furthermore, there is no indication that the veteran has 
abnormal mobility on forced motion.  As such, a compensable 
rating under Diagnostic Code 5295 is not warranted.  
38 C.F.R. § 4.71a (Diagnostic Code 5295).  

The Board has also considered Diagnostic Code 5292, which 
provides the criteria for rating limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a (Diagnostic Code 5292) 
(2002).  Under Diagnostic Code 5292, slight limitation of 
motion of the lumbar spine warrants a 10 percent disability 
rating.  Moderate limitation of motion of the lumbar spine 
warrants a 20 percent disability rating.  Severe limitation 
of motion of the lumbar spine warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a (Diagnostic Code 5292) 
(2002).   The Board, however, finds that a compensable rating 
is not warranted under Diagnostic Code 5292.  Although, as 
indicated above, the medical evidence of record indicates 
that the veteran has experienced some limitation of motion at 
times, the most current medical evidence of record does not 
indicate that the veteran consistently experiences even 
slight limitation of motion of the lumbar spine.  In fact, 
the veteran was specifically found to have full range of 
motion in December 1997.  As such, a compensable rating is 
not warranted under Diagnostic Code 5292.   38 C.F.R. § 4.71a 
(Diagnostic Code 5292) (2002).  

Additionally, the Board notes that the evidence does not show 
that the veteran has residuals of a fracture of a vertebra.  
Although spondylosis was noted, there is no evidence that the 
veteran has been diagnosed with favorable or unfavorable 
ankylosis.  Furthermore, although the veteran was diagnosed 
with degenerative disc disease of the lumbar spine in July 
1996, no disc space narrowing was found in September 1994, 
and only desiccation was noted in June 1996.  Furthermore, 
the Board notes that the veteran's December 1997 x-rays of 
the low back were essentially normal, and that service 
connection was granted for mechanical low back pain syndrome, 
not for intervertebral disc syndrome.  As such, consideration 
under other rating criteria that relate to the low back, such 
as 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5293 
(2002), or 67 Fed. Reg. 54,345 (2002) (to be codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293)), is not warranted.

In concluding that the veteran is entitled to a 
noncompensable disability evaluation, the Board has 
considered the veteran's low back pain, and functional losses 
caused thereby.  The Board notes that the veteran's low back 
disability is symptomatic, and that he reports experiencing 
pain and stiffness.  However, at the most recent VA 
examination, the examiner noted that the veteran did not 
appear to be in pain when his range of motion was examined.  
He had no flare-ups, weakness, fatigue, or a lack of 
endurance upon examination.  Furthermore, the December 1997 
VA examiner stressed that the fact that the veteran did not 
take any medication was a reflection upon the lack of 
severity of his symptoms.  Thus, a noncompensable disability 
rating, considered under Diagnostic Code 5295, specifically 
contemplates the veteran's losses, and a higher rating is not 
warranted.  In other words, there is no objective clinical 
indication that the veteran's symptoms result in functional 
limitation to a degree that would support a compensable 
rating.  38 C.F.R. § 4.71a (Diagnostic Code 5295).  

The Board emphasizes that the RO specifically requested VA 
feet, joints, and spine examinations to determine the 
severity of the veteran's service-connected disabilities.  
While evidence regarding the severity of the veteran's 
bilateral knee, bilateral foot, and low back disabilities may 
have been obtained had the veteran reported to the VA 
examinations scheduled, the Board is constrained by the 
provisions of 38 C.F.R. § 3.655.  Given the veteran's failure 
to report, the Board must decide these claims on the evidence 
of record, albeit one that is lacking.  As such, the Board 
finds that the veteran's low back disability and left and 
right foot disabilities warrant noncompensable ratings and no 
more.  Separate 10 percent disability ratings are warranted 
for the veteran's right and left knee arthritis.  This is so 
throughout the pendency of the appeal.  See Fenderson, supra.  
Should the veteran's disability picture change in the future, 
he may be assigned increased ratings.  38 C.F.R. § 4.1 
(2002). 

 Service Connection 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.  

Based upon a review of the evidence currently available, the 
Board finds that the preponderance of the evidence is against 
the claims of service connection for a bilateral elbow 
disability, a cervical spine disability, a heart condition, 
and for left sided paralysis as a residual of a stroke.  
Although the veteran complained of pain in the elbows, pain 
in the cervical spine, chest pains, and a stroke in service, 
the medical evidence of record does not demonstrate that the 
veteran currently has identifiable maladies underlying his 
complaints.  For example, with regards to the elbows, the 
Board notes that the veteran was diagnosed with contusions to 
the elbows and with degenerative joint disease of the elbows, 
mild, by history in service.  However, when the veteran was 
examined in December 1997, no bilateral elbow disability was 
noted, and x-rays were expressly normal.  With regards to the 
veteran's cervical spine pain, the recent December 1997 VA 
examination did not indicate that the veteran had a current 
neck or cervical spine disability.  Incurrence of a chronic 
disorder during service is not shown since x-rays were 
normal, and the only "diagnoses" were chronic neck pain.  
Pain, in and of itself, is not a chronic medical disorder; it 
is a symptom.  With regards to the veteran's heart condition, 
although the veteran was frequently examined for chest pains 
in service, he was diagnosed with costochondritis, not with a 
cardiovascular disability.  In this regard, the Board notes 
that no cardiovascular disability was diagnosed in the recent 
December 1997 VA examination.  Regarding the veteran's left 
sided paralysis as a residual of a stroke, the Board notes 
that although the veteran gave a history of a stroke during 
service, there is no indication that the veteran was ever 
treated for a stroke, nor was he ever diagnosed with 
residuals of a stroke during service.  In this regard, when 
the veteran was examined in December 1997, no abnormalities 
regarding his neurologic system were noted.  


The Board notes that the December 1997 VA general examiner 
indicated that the veteran's claims file was not available 
for review.  However, the Board points out that the veteran 
was not diagnosed with a current bilateral elbow disability, 
a cervical spine disability, a heart condition, or paralysis.  
Thus, the Board finds that a remand for the purpose of new VA 
examinations to afford a VA examiner the opportunity to 
review the claims file is not warranted.  See VAOPGCPREC 20-
95 (July 14, 1995) (the determination as to whether review of 
prior medical records is necessary in a particular case 
depends largely upon the scope of the examination and the 
nature of the findings and conclusions the examiner is 
requested to provide).  Moreover, the veteran's failure to 
report for the VA examinations scheduled in 1999 mitigates 
against any further attempts to assist him.

Despite the veteran's allegations that he currently has a 
bilateral elbow disability, a cervical spine disability, a 
heart condition, and left sided paralysis as a residual of a 
stroke, the medical evidence of record demonstrates that the 
veteran does not have identifiable maladies underlying his 
complaints.  The Board has considered the veteran's 
statements regarding his elbows, cervical spine, heart, and 
paralysis, but notes that, while the veteran is competent to 
provide information regarding the symptoms he currently 
experiences and has experienced since military service, he 
has not been shown competent to provide any medical diagnoses 
regarding these disabilities.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  The Board finds that the evidence showing 
the absence of a diagnosed disability to be of greater weight 
than that which suggests the possibility of a disability 
involving these complaints.  As noted above, no current 
diagnoses regarding these complaints have been made, and when 
the veteran's joints, spine, heart, and neurologic system 
were examined, such as in the December 1997 VA examinations, 
no diagnosis was made with regards to the veteran's elbows, 
cervical spine, heart, or left sided paralysis.  As such, the 
veteran's elbows, cervical spine, heart, and left sided 
paralysis, without diagnosed underlying maladies, currently 
do not constitute disabilities for which service connection 
may be granted.  Consequently, the preponderance of the 
evidence is against the veteran's claims of entitlement for 
service connection.  

Veterans Claims Assistance Act of 2000

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating appellants' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claims and of the elements necessary to be 
granted the benefits sought.  This is evidenced by the rating 
action of April 1998, the statement of the case issued in 
July 1998, the supplemental statements of the case issued in 
September 2000 and July 2002, and an April 2001 letter that 
informed him of the applicable laws and regulations.  
Specifically, these documents show that the RO notified the 
veteran of the development of his claims, the type of 
evidence needed to prove his claims, and of which evidence, 
if any, should be obtained by the veteran, and which evidence, 
if any, would be retrieved by VA.  38 U.S.C.A. § 5103(a) 
(West 2002).  These documents also show that VA has provided 
the veteran with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to the 
evidence.  

In accordance with the requirements of the VCAA, the April 
2001 letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, etc., but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The letter also told him exactly 
what evidence was needed to substantiate the claims.  The 
veteran was asked to identify all VA and private health care 
providers who had records pertinent to his claims and to 
complete releases for each such provider.  

The Board notes that the VCAA notification letter sent to the 
veteran in April 2001 essentially complied with the recent 
holding of Disabled Am. Veterans v. Sec'y of Department of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  That 
case held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the 
extent it provides a claimant "not less than 30 days" to 
respond to a VCAA notification letter sent by the Board 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, the VCAA notification letter was sent to the veteran by 
the RO and not the Board.  The RO's duty to notify, pursuant 
to 38 C.F.R. § 3.159(b), was not invalidated by the recent 
Federal Circuit decision.  Moreover, even though the letter 
did request a response within 60 days, it also notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  Since that one-year time period has now expired, 
and it does not appear that the veteran has any further 
pertinent evidence to submit as to this issue, adjudication 
of his claims by the Board is proper.

Furthermore, the Board acknowledges that the July 2002 
supplemental statement of the case was returned to the RO by 
the United States Postal Service as it was not addressed to 
the veteran's current address and his forwarding order had 
expired.  The Board notes that the RO had sent the July 2002 
supplemental statement of the case to the veteran's last 
known address of record.  When it was returned to the RO, the 
RO apparently attempted to contact the veteran by phone and 
conducted a search for the veteran's new address.  
Furthermore, in August 2002, the RO attempted to contact the 
veteran's representative to afford him the opportunity to 
file an additional VA Form 646, Statement of Accredited 
Representative in Appealed Case, but the representative did 
not respond to this request.  To date, the veteran still has 
not appraised VA of his current whereabouts.  It is the 
veteran's duty to keep VA apprised of his current address.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).   Consequently, 
in light of the veteran's failure to provide VA with his 
current whereabouts, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and newly promulgated 38 C.F.R. § 3.159(b).  It would be 
futile to remand the case to again send the SSOC when the 
veteran's whereabouts are unknown.


The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained.  The veteran has not identified any outstanding 
pertinent evidence.  The veteran was specifically notified in 
April 2001 of what records should be associated with the 
claims file.  

To the extent any existing evidence is not of record, that is 
clearly the veteran's fault.  Since he filed his substantive 
appeal in March 1999, he has disappeared from the claims 
process.  He has not responded to VA's attempts to assist 
him.  He has not reported for VA examinations, nor indicated 
a willingness to report after the RO notified him of the 
consequences of his actions.  He did not respond to the RO's 
VCAA development letter.  Although VA has duties and 
obligations, the veteran has corresponding duties, and he has 
not fulfilled them in this case.

Additionally, the RO obtained several VA examinations 
pertinent to the veteran's claims.  As for whether further 
action should have been undertaken by way of obtaining 
additional medical opinion on the questions of whether the 
veteran has a bilateral elbow disability, a cervical spine 
disability, a heart condition, or left sided paralysis as a 
residual of a stroke that are related to service, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  66 Fed. Reg. 
45630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)(4).  In this case, the medical opinion evidence 
was sought and obtained, and confirmed that the veteran did 
not currently have a bilateral elbow disability, a cervical 
spine disability, a heart condition, or left sided paralysis.  

Furthermore, the Board points out that the RO attempted to 
schedule several other VA examinations in April 1999 in order 
to determine the severity of the veteran's service-connected 
disabilities, but the veteran failed to report to these 
examinations without good cause.  (Incidentally, the evidence 
of record does not suggest that notice to the veteran of the 
scheduled VA examinations was deficient.)  The Board points 
out that the veteran received notice of 38 C.F.R. § 3.655 in 
the September 2000 supplemental statement of the case, and 
did not respond.  Although the veteran's representative, in 
February 2001, argued that the veteran's examinations should 
be rescheduled, given the mandate of 38 C.F.R. § 3.655, the 
Board concludes that further action to comply with the VCAA 
will not be undertaken.  Furthermore, the Board also points 
out that the duty to assist is not a one-way street, and a 
veteran must do more than passively wait for assistance when 
he has information essential to his claim. Wood v. Derwinski, 
1 Vet. App. 190 (1990).  Again, to reiterate, based on the 
veteran's 

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


	(CONTINUED ON NEXT PAGE)


ORDER

A compensable disability rating for a right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, is denied.

A compensable disability rating for a left knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, is denied.

A 10 percent disability rating for right knee arthritis is 
granted, subject to the laws governing payment of monetary 
benefits.

A 10 percent disability rating for left knee arthritis is 
granted, subject to the laws governing payment of monetary 
benefits.

A compensable rating for a service-connected right foot 
disability is denied.

A compensable rating for a service-connected left foot 
disability is denied.

A compensable rating for a service-connected low back 
disability is denied.

Service connection for a bilateral elbow disability is 
denied.

Service connection for a cervical spine disability is denied.

Service connection for a heart condition is denied.

Service connection for left sided paralysis as a residual of 
a stroke is denied.

	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

